—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Krausman, J.) dated February 19, 1993, which granted the defendant’s motion for summary judgment, dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly determined that the defendant New York City Housing Authority had no duty to protect the plaintiff from a mugging on an exterior public walkway within the confines of a housing project (see, Allen v New York City Hous. Auth., 203 AD2d 313; Matter of Sanchez v New York City Hous. Auth., 194 AD2d 613). Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.